     Case 2:20-cv-01664-JAD-VCF Document 31
                                         30 Filed 07/26/21 Page 1 of 2
                                                                     3




 1   MCNUTT LAW FIRM, P.C.                                                  7/26/2021
     Daniel R. McNutt, Esq., Bar No. 7815
 2   Matthew C. Wolf, Esq., Bar No. 10801
     625 South Eighth Street
 3   Las Vegas, Nevada 89101
     Tel.: (702) 384-1170 / Fax.: (702) 384-5529
 4   drm@mcnuttlawfirm.com
     mcw@mcnuttlawfirm.com
 5
     TAFT STETTINIUS & HOLLISTER LLP
 6   Manuel “Manny” Herceg, Esq.*
     Jonathan G. Polak, Esq.*
 7   One Indiana Square, Suite 3500
     Indianapolis, Indiana 46204
 8   Tel: (317) 713-3500 / Fax: (317) 713-3699
     mherceg@taftlaw.com
 9   jpolak@taftlaw.com
     Admitted Pro Hac Vice
10   Counsel for Plaintiffs

11                                 UNITED STATES DISTRICT COURT

12                                      DISTRICT OF NEVADA

13    MICHIGAN LICENSED BEVERAGE                       Case No.: 2:20-cv-01664-JAD-VCF
      ASSOCIATION, a Michigan corporation,
14
           Plaintiff,                                        PLAINTIFF’S
                                                          ORDER        MOTION FOR
                                                                GRANTING
15                                                          TELEPHONIC APPEARANCE
      v.
16
      AREP, INC. d/b/a ACE BARTENDING
17    ACADEMY, a Nevada corporation; and
      DAVID DOLINSKY, individually
18
           Defendants.
19
              Plaintiff’s Motion to Extend Pre-trial Deadlines and the Gile Law Group’s Motion to
20
     Withdraw are set for hearing at 10:00 a.m. on July 29, 2021. Plaintiff’s local counsel of record for
21
     Dan McNutt, Esq., will appear in person; however, due to prior commitments, Jonathan Polak is
22
     unable to attend in person.
23
24
              ///
25
26
              ///
27
28
                                                      1
     Case 2:20-cv-01664-JAD-VCF Document 31
                                         30 Filed 07/26/21 Page 2 of 2
                                                                     3




 1          Accordingly, Plaintiff respectfully requests that this Court allow Mr. Polak to appear

 2   telephonically at the hearing.

 3                            DATED July 26, 2021.

 4                                                MCNUTT LAW FIRM, P.C.

 5                                                /s/ Dan McNutt                      .
                                                  Daniel R. McNutt, Esq., Bar No. 7815
 6                                                Matthew C. Wolf, Esq., Bar No. 10801
                                                  625 South Eighth Street
 7                                                Las Vegas, Nevada 89101
                                                  Counsel for Plaintiffs
 8
 9
                                              ORDER
10
11     IT IS SO ORDERED
       DATED: July 26, 2021
12
       __________________________
13     U.S. MAGISTRATE JUDGE

14
15     The call-in telephone number is (888) 273-3658, access code: 3912597. The call must be
       made five minutes prior to the hearing time. The court will join the call and convene the
16     proceedings. To improve sound quality, the parties should use a land line, at all possible. The
17     use of a speaker phone during the proceedings is prohibited.

18
19
20
21
22
23
24
25
26
27
28
                                                      2
